Citation Nr: 0840990	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability caused by VA treatment of 
residuals of a fracture of the right femur, including girdle 
stone procedure and removal of right femur head.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1979 to 
June 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

By a decision entered in July 2004, the RO denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of fracture of the right 
femur with subsequent girdle stone procedure and removal of 
right femur head.  He filed a timely notice of disagreement 
(NOD) in August 2004.  38 C.F.R. §§ 20.200, 20.201, 20.302.  
In July 2005, the veteran was furnished a statement of the 
case, and he perfected his appeal by filing a timely VA Form 
9 (Appeal to Board of Veterans' Appeals (Board)) in September 
2005.  38 C.F.R. §§ 20.202, 20.302.  In July 2008, the Board 
requested a medical opinion concerning the questions involved 
in this case, and received a response in September 2008.


FINDING OF FACT

In October 2008, the Board received a written communication 
from the veteran's representative stating that the veteran no 
longer wished to pursue his appeal; as of that date, the 
Board had not yet promulgated a final decision on the issue 
presented.


CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran's representative, by way of 
a written communication received at the Board in October 
2008, indicated that the veteran no longer wished to pursue 
his appeal to the Board.  As of that date, the Board had not 
yet promulgated a final decision on the 38 U.S.C.A. § 1151 
issue presented.  Because the veteran has clearly expressed a 
desire to terminate the appeal, because he has done so in 
writing through his representative, and because the Board had 
not yet promulgated a decision on the appeal at the time of 
the request for withdrawal, the legal requirements for a 
proper withdrawal have been satisfied. 38 C.F.R. § 20.204 
(2008).  Accordingly, further action by the Board on this 
appeal is not appropriate, and the appeal will be dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


